The discontinuances in two of the actions and substitution of counsel in the other deprive appellant of any further controversy to have determined; there does not appear to be any exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). If we were to address the merits, we would find that the motion court properly granted the motion in light of appellant’s intimate familiarity with the moving defendants’ settlement strategies. Concur — Tom, J.P., Sweeny, Acosta, Renwick and Román, JJ.
Motion to supplement record or take judicial notice of certain documents denied.